DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chinta (US Pub No 2013/0092462) in view of Weber et al. (US Pub No 2017/0361882).
In regard to claim 1, 
Chinta discloses a cooling air feeding apparatus for a motor vehicle (see Abstract), the motor vehicle comprising a motor vehicle body and a drive train (see for example, Paragraph 0011), and the drive train being assigned a cooler (16, see Fig 1 and Paragraph 0019), the cooling air feeding apparatus comprising:
a throughflow opening (12), which is configured to receive air (24) from surroundings of the motor vehicle and to feed the received air to the cooler (see Paragraph 0020),
wherein in order to regulate a driving state of the motor vehicle, the throughflow opening is configured with a variable (compare Figs 1, 2, and 3) throughflow cross section with the aid of a closing element (shutter system 30 with louver elements 32, 34, and 36), which is assigned to the cooling air feeding apparatus, and 
wherein the throughflow opening is configured to be controllably closed individually completely or partially and to be opened completely (see Paragraph 0022: “The shutter system 30 is adapted to operate between and inclusive of a fully closed position or state (as shown in FIG. 1), through an intermediate or partially opened position (as shown in FIG. 2), and to a fully opened position (as shown in FIG. 3).”).
Chinta does not positively disclose wherein the cooler and associated throughflow opening are arranged in a rear region of the motor vehicle body, as Chinta discloses, what appears to be a front-engine vehicle. 
However, it is well known in the art to configure vehicles as rear engine vehicles, and further wherein such vehicles comprises a drive train cooler and associated throughflow opening with some closing element also arranged in a rear region of the vehicle body. For example, see Weber, especially Figs 4 and 5 (and especially device 25 being cooled by air flow 12).
So while, Chinta may disclose the above noted elements configured in a front engine vehicle, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the elements of Chinta in a rear region of a motor vehicle body (in the body of Weber) to allow for similar control of cooling flow in a rear-engine vehicle, especially in view of Weber which teaches that it is known to configure analogous elements (i.e. replacing opening allowing throughflow 12 and flow control element 3) in a rear region of a motor vehicle (to provide cooling flow control to charge air cooling device 25).
In regard to claim 2, Chinta modified supra discloses the apparatus of claim 1, wherein the closing element (any one of louvers 32, 34, 36) is a flap (see especially detail of Fig 4) that is pivotable about a rotational axis (Paragraph 0022: “Each louver 32, 34, and 36 is configured to rotate about a respective pivot axis 38, 40, and 42 during operation of the shutter system 30”).
In regard to claim 3, Chinta modified supra discloses the apparatus of claim 1, wherein the closing element has a concavely curved configuration in the direction of the surroundings (each of louvers 32, 34, 36 being curved outwardly about 38, 40, 42).
In regard to claim 4, Chinta modified supra discloses the apparatus of claim 1, wherein the closing element (32, 34, 36) has a carrier structure (considered to comprise, at least, the parallel upper and lower walls extending in from grille opening 12) of at least partially hollow configuration (providing the flow ducting) with a covering element (the grille covering grille opening 12) that extends over the carrier structure (generally extending between the parallel walls).
In regard to claim 5, 
Chinta modified supra discloses the apparatus of claim 4, but does positively disclose wherein the covering element (grille at 12) is a textile. However, Examiner takes Official Notice that it is well known in the art to configure such vehicle body elements from textiles (i.e. woven materials); for example, Carbon Fiber.
In regard to claim 6,
Chinta modified supra discloses the apparatus of claim 1, wherein the closing element has a segment configuration (comprising louvres 32, 34, 36), with segments being configured so as to extend in a direction of a vehicle body transverse axis or in a 
In regard to claim 7, Chinta modified supra discloses the apparatus of claim 1, wherein the throughflow opening is settable with a regulating and control device of the motor vehicle in a manner which is dependent on a current vehicle state.
Paragraph 0010: “The shutter system may further include a controller configured to regulate the mechanism.”
Paragraph 0023: “The mechanism 46 acts to select the desired position for the louvers 32, 34, 36, when the mechanism is activated by any external means, such as an electric motor (not shown).”
Paragraph 0030: “The controller 92 is programmed to regulate the mechanism 46 according to the load on the engine 14 and, correspondingly, to the temperature of the coolant sensed by the sensor 26.”
In regard to claim 8, Chinta modified supra discloses the apparatus of claim 1, wherein a setting of the throughflow cross section of the throughflow opening is configured to be initiated mechanically, electrically, or electronically (Paragraph 0023, electric motor).
In regard to claim 9, Chinta modified supra discloses the apparatus of claim 1, wherein a drive unit (46) comprising a coupling linkage (visible especially in Fig 4) is provided for setting the throughflow cross section of the throughflow opening (Paragraph 0023).
In regard to claim 10, Chinta modified supra discloses the apparatus of claim 1, wherein the cooler is an intercooler (now configured to provide cooling flow control to charge air cooling device 25 of Weber).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.